       Case 2:18-cv-04241-DJH Document 68 Filed 06/20/19 Page 1 of 5


 1   Thomas H. Geoghegan (pro hac vice)
     tgeoghegan@dsgchicago.com
 2   Michael P. Persoon (pro hac vice)
 3   mpersoon@dsgchicago.com
     Will Bloom (pro hac vice)
 4   wbloom@dsgchicago.com
     Despres, Schwartz & Geoghegan, Ltd.
 5
     77 West Washington Street, Suite 711
 6   Chicago, Illinois 60602
     Tel. (312) 372-2511
 7   Fax. (312) 372-3791
 8   admin@dsgchicago.com

 9   Michael Kielsky
10   MK@UdallShumway.com
     Udall Shumway
11   1138 North Alma School Rd, Suite 101
     Mesa, Arizona 85201
12   Tel. (480) 461-5300
13   Bar No. 021864

14   Attorneys for Plaintiffs.
15
                                 UNITED STATES DISTRICT COURT
16                                FOR THE DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
17
18   William Price Tedards, Jr.; Monica Wnuk;
     Barry Hess; Lawrence Lilien; and Ross           No. 2:18-cv-4241-PHX-DJH
19   Trumble,
20                                                   Hon. Diane J. Humetewa
                                    Plaintiffs,
21
             v.
22                                                   PLAINTIFFS' NOTICE OF APPEAL
     Doug Ducey, Governor of Arizona, in his
23   official capacity, and Martha McSally,
     Senator of Arizona, in her official capacity,
24
25                                  Defendants.

26
27
28
       Case 2:18-cv-04241-DJH Document 68 Filed 06/20/19 Page 2 of 5


 1          Notice is hereby given that William Price Tedards, Jr., Monica Wnuk, Barry Hess,
 2   Lawrence Lilien, and Ross Trumble, plaintiffs in the above named case, hereby appeal to
 3   the United States Court of Appeals for the Ninth Circuit from the effective denial of
 4   Plaintiffs' motion for preliminary injunction (Doc. # 14). See Mount Graham Red
 5   Squirrel v. Madigan, 954 F.2d 1441, 1449-50 (9th Cir. 1992 ) (Taking appeal from
 6   motion for preliminary injunction awaiting formal ruling). A Ninth Circuit representation
 7   statement, see Fed. R. App. P. 12(b), is attached. See 9th Cir. R. 3-2(b) & 12-2.
 8                                                           Respectfully Submitted,
 9   Dated: June 20, 2019                                    By: /s/ Michael Persoon
10                                                            One of Plaintiffs’ Attorneys

11   Michael Kielsky
     Udall Shumway
12
     1138 North Alma School Rd, Suite 101
13   Mesa, Arizona 85201
     MK@UdallShumway.com
14   (480) 461-5300
15   Bar No. 021864

16   Thomas H. Geoghegan (pro hac vice)
     Michael P. Persoon (pro hac vice)
17
     Will Bloom (pro hac vice)
18   Despres, Schwartz & Geoghegan, Ltd.
     77 West Washington Street, Suite 711
19   Chicago, Illinois 60602
20   Tel. (312) 372-2511
     Fax. (312) 372-3791
21   admin@dsgchicago.com
22
23
24
25
26
27
28
       Case 2:18-cv-04241-DJH Document 68 Filed 06/20/19 Page 3 of 5


 1                            REPRESENTATION STATEMENT
 2          Plaintiffs submit the following Representation Statement pursuant to Federal
 3
     Rules of Appellate Procedure 12(b) and Ninth Circuit Rule 3-2(b). The following is a list
 4
     of all parties to this action, along with names, addresses, telephone numbers, and email
 5
 6   addresses of their respective counsel:
 7   William Price Tedards, Jr, Monica Wnuk,       Michael Kielsky
 8   Barry Hess, Lawrence Lilien, and Ross         Udall Shumway
     Trumble (Plaintiffs)                          1138 North Alma School Rd, Suite 101
 9                                                 Mesa, Arizona 85201
                                                   MK@UdallShumway.com
10
                                                   (480) 461-5300
11                                                 Bar No. 021864
12
13                                                 Thomas H. Geoghegan (pro hac vice)
                                                   Michael P. Persoon (pro hac vice)
14                                                 Will Bloom (pro hac vice)
15                                                 Despres, Schwartz & Geoghegan, Ltd.
                                                   77 West Washington Street, Suite 711
16                                                 Chicago, Illinois 60602
                                                   Tel. (312) 372-2511
17                                                 Fax. (312) 372-3791
18                                                 admin@dsgchicago.com

19   Doug Ducey (Defendant)                        Anni Lori Foster
20                                                 Office of the Governor
                                                   1700 W Washington Street
21                                                 Phoenix, AZ 85007
                                                   602-542-1455
22
                                                   afoster@az.gov
23
                                                   Brett William Johnson
24                                                 Colin Patrick Ahler
25                                                 Snell & Wilmer LLP
                                                   1 Arizona Center
26                                                 400 E Van Buren
                                                   Phoenix, AZ 85004
27
                                                   602-382-6266
28                                                 bwjohnson@swlaw.com
      Case 2:18-cv-04241-DJH Document 68 Filed 06/20/19 Page 4 of 5


 1                                         cahler@swlaw.com
 2                                         Michale T Liburdi
 3                                         Greenberg Traurig LLP
                                           2375 E Camelback Road, Suite 700
 4                                         Phoenix, AZ, 85016
                                           602-445-8000
 5
                                           liburdim@gtlaw.com
 6   Martha McSally (Defendant)            Ronald Michael Jacobs
                                           Venable LLP
 7                                         600 Massachusetts Ave. NW
 8                                         Washington, DC 20001
                                           202-344-8215
 9                                         RMJacobs@Venable.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:18-cv-04241-DJH Document 68 Filed 06/20/19 Page 5 of 5


 1
 2
 3
                               CERTIFICATION OF SERVICE
 4
           I hereby certify that a copy of the foregoing Notice of Appeal and Representation
 5
     Statement were duly served electronically through ECF upon all parties on June 20, 2019.
 6
 7
     Dated: June 20, 2019                                  By: /s/ Michael Persoon
 8                                                          One of Plaintiffs’ Attorneys
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
